Title: From John Adams to Vine Utley, 10 September 1819
From: Adams, John
To: Utley, Vine



Sir
Quincy September 10th. 1819

I have received your letter of the 2d. and having a natural disposition like the Old Frederick of Prussia—“trope incline a saisir les ridicules”—I could not help laughing and that some what immoderately.—
Why Sir? the history of my Physical habits according to the best estimate I can make, would fill a Volume in folio as large as the Life of Richard Baxter—who was for what I know a relation of mine—and who has given to the World a detail of his Physical habits— However Sir, as you have given produced me the example of two Characters whom I highly respect, Mr Jefferson and Dr Rush—I will give you a very brief sketch of my Physical System.—When I was at College I became acquainted with the writings of Dr Cheyne, and afterwards with Dr Cadogan—and the System of these profound Philosophers and Physicians has been the sheet Anchor of my Ship, and poor little Barke for Eighteen mongths between the Year 1756. and. 1759—I never tasted meat Ardent Spirit or Wine, I lived on Pudding Bread, and Milk, all sorts of Vegetables, drinking toast and Water, and now and then a little Cider—
When I was in Europe, that is in France and Holland, I followed my system as well as I could—my beverage being the light Wines of France well soaked in water; because Beer, and Cider, were not to be had.—
Since my return to America, I have followed the same System as well as I could—I have never drank a Pint of Maderia Wine in four and twenty hours, or any other “Vindeliqueur” as the French call them—I have followed the Vegetable Diet, using very little meat, now for Sixty Years—
At present I rise at four oclock, I breakfast on Chocolate, drink no Ardent Spirits, nor Wine of any kind—Cider and Water, and Lemonade are my only beverage I get as much Sleep in the four and twenty hours as is necessary for me—I walk and ride as much as my circumstances will admit—I can walk two or three miles—but directly opposit to Mr Jefferson—I have not courage to ride on horse back because my nerves are two tremulous, and my head two unsteady.
I am Sir your unknown, and / unknowing friend & humble Servant

John Adams
P.S If you should desire it, and I should be alive and have nothing more important to do—I will give you a more ample detail of my Physical history.—

